NUMBER 13-05-059-CR              
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
JULIUS HOUSTON,                                                                         Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 
On appeal from the 347th District
Court of Nueces County, Texas.
 
 
MEMORANDUM OPINION
 
                     Before
Justices Hinojosa, Rodriguez, and Garza
                            Memorandum
Opinion by Justice Garza
 
Appellant, Julius Houston, appeals his conviction of
aggravated robbery.  See Tex. Pen. Code Ann. '' 12.32, 29.03(a)(2) (Vernon 2003).  Without the benefit of a plea agreement,
appellant pleaded guilty to the offense of aggravated robbery.  The court found appellant guilty of the crime
as charged and assessed punishment at 20 years=
imprisonment.  Appellant now appeals the
judgment of the trial court.  We affirm.




I.  Anders Brief
Appellant's counsel has filed an Anders brief
with this Court, in which she states that she has diligently reviewed the
record and concludes that appellant has no non‑frivolous grounds for
appeal.  See Anders v. California,
386 U.S. 738, 744 (1967).  Although
counsel's brief does not advance any arguable grounds of error, it does present
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced on appeal.  Stafford v. State, 813 S.W.2d 503, 510 n.3
(Tex. Crim. App. 1991) (en banc).  In
compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.
1978), counsel has carefully discussed why, under controlling authority, there
are no errors in the trial court's judgment. 
Counsel certifies that she has served a copy of her brief on appellant
and informed appellant of his right to file a pro se brief.  We conclude counsel's brief meets the
requirements of Anders.  See
Anders, 386 U.S. at 744; High, 573 S.W.2d at 812.  On June 9, 2005, January 1, 2006, February
10, 2006 and March 10, 2006, this Court granted appellant=s motions for extension of time to file a pro se
brief.  The last deadline to file a pro
se brief has passed and no pro se brief has been filed.  See Tex.
R. App. P. 38.6.
 
II.  Independent Review
 
Upon receiving an Anders brief, we must
conduct a full examination of all the proceedings to determine whether the case
is wholly frivolous.  Penson v. Ohio,
488 U.S. 75, 80 (1988).  We have reviewed
the entire record and counsel=s brief and we have found nothing that would
arguably support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005).  We agree the appeal is frivolous and without
merit.  Accordingly, we affirm the
judgment of the trial court.  See id.;
Stafford, 813 S.W.2d at 509.  




III.  Motion to Withdraw
 
In accordance with Anders, appellant's
attorney has asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant her motion to withdraw.  We further order counsel to notify appellant
of the disposition of this appeal and the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997) (per curiam). 
_______________________
DORI CONTRERAS GARZA,
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 8th day of June, 2006.